
	
		I
		111th CONGRESS
		2d Session
		H. R. 5685
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Cohen (for
			 himself, Ms. Kilpatrick of Michigan,
			 Ms. Watson,
			 Mr. Scott of Virginia,
			 Ms. Lee of California,
			 Ms. Moore of Wisconsin,
			 Mr. Jackson of Illinois,
			 Mr. Kucinich,
			 Ms. Jackson Lee of Texas,
			 Ms. Fudge, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for the establishment of supermarkets in certain underserved
		  areas.
	
	
		1.Tax incentives for
			 establishment of supermarkets in certain underserved areas
			(a)In
			 generalSubchapter Y of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					IVTax
				incentives for supermarkets in underserved areas
						
							Sec. 1400V-1. Increased rehabilitation credit.
							Sec. 1400V-2. Increased work opportunity tax
				  credit.
							Sec. 1400V-3. Credit for sales of locally grown fresh fruits
				  and vegetables.
							Sec. 1400V-4. Definitions.
						
						1400V-1.Increased
				rehabilitation credit
							(a)In
				generalIn the case of a
				qualified rehabilitated building (as defined in section 47) which is an
				underserved area supermarket, subsection (a) of section 47 shall be
				applied—
								(1)by substituting
				12 percent for 10 percent in paragraph (1),
				and
								(2)by substituting
				24 percent for 20 percent in paragraph
				(2).
								(b)Underserved area
				supermarketFor purposes of subsection (a), a qualified
				rehabilitated building shall be treated as meeting the requirements of
				subparagraphs (A), (B), (C), and (D) of section 1400V-4(a)(2) if it is
				reasonable to believe that such building will meet such requirements as of the
				close of the taxable year in which such building is placed in service.
							(c)TerminationSubsection
				(a) shall only apply to buildings placed in service after December 31, 2010,
				and before January 1, 2013.
							1400V-2.Increased
				work opportunity tax credit
							(a)In
				generalIn the case of an
				individual employed in the trade or business of operating a new underserved
				area supermarket, the limitation otherwise in effect under paragraph (3) of
				section 51(b) with respect to such individual shall be increased by
				$1,000.
							(b)TerminationSubsection
				(a) shall only apply to wages paid in taxable years beginning after December
				31, 2010, and before January 1, 2016.
							1400V-3.Credit for
				sales of locally grown fresh fruits and vegetables
							(a)In
				generalFor purposes of
				section 38, the underserved area supermarket fruit and vegetable credit
				determined under this section for the taxable year is 15 percent of the gross
				receipts from the retail sale of locally grown fresh fruits and vegetables in
				the trade or business of operating a new underserved area supermarket.
							(b)TerminationSubsection
				(a) shall only apply to taxable years beginning after December 31, 2011, and
				before January 1, 2016.
							1400V-4.DefinitionsFor purposes of this part—
							(1)Underserved area
				supermarketThe term underserved area supermarket
				means any supermarket located in an underserved area.
							(2)New underserved
				area supermarketThe term new underserved area
				supermarket means any underserved area supermarket which—
								(A)is placed in
				service after December 31, 2010, and
								(B)was not a
				supermarket at any time during the 3-year period ending on the date such
				underserved area supermarket is placed in service.
								(3)SupermarketThe
				term supermarket means any building if—
								(A)not less than
				12,000 square feet and not more than 80,000 square feet of such building is
				used for selling items at retail,
								(B)at least 7 percent
				of the square feet of such building which is used for selling items at retail
				is used for selling produce, meat, fish, deli, and dairy items,
								(C)gross sales of
				items sold at retail from such building exceed $2,000,000 annually, and
								(D)at least 7 percent
				of such gross sales are attributable to sales of produce, meat, fish, deli, and
				dairy items.
								(4)Underserved
				areaThe term underserved area means—
								(A)any enterprise
				community or empowerment zone with a designation in effect under section 1391,
				and
								(B)any renewal
				community with a designation in effect under section
				1400E.
								.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(36)the underserved
				area supermarket fruit and vegetable credit determined under section
				1400V-3.
					.
			(c)Clerical
			 amendmentThe table of parts for subchapter Y of chapter 1 of
			 such Code is amended by adding at the end the following new item:
				
					
						Part IV. Tax incentives for supermarkets in
				underserved
				areas
					
					.
			
